218 F.2d 606
THE COOLERATOR COMPANY, a Division of International Telephone and Telegraph Corporation, a Maryland Corporation, et al.v.GLENN EARL, Inc., a Corporation.
No. 4984.
United States Court of Appeals, Tenth Circuit.
September 16, 1954.

Appeal from the United States District Court for the District of Utah.
D. A. Skeen and Allen M. Swan, Salt Lake City, Utah, for appellants.
Nielson & Conder, Salt Lake City, Utah, for appellee.
Before HUXMAN, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Reversed and remanded without written opinion.